On January 19, 1931, appellant entered his plea of guilty to three county attorney's informations charging him with uttering forged instruments and was sentenced by the court to an indeterminate term of ten years in the penitentiary at Fort Madison on each of said pleas of guilty. An original action in certiorari to test the validity of the judgment of the court in each of said cases was brought in this court and dismissed for the failure of petitioner to file an abstract. Wilson v. Ring,215 Iowa 511, 245 N.W. 761.
The petition in the case now before us challenges the validity of the several judgments entered upon his pleas of guilty upon the ground that the several judgments are void because the court was without jurisdiction to enter said judgments. A demurrer to the petition was sustained by the court.
The propositions relied upon are not now available to appellant. The offense charged in each of the informations is created and defined by statute. The sufficiency or validity of the information *Page 1371 
may not be tried in habeas corpus. This question is settled by numerous prior decisions of this court. Joyner v. Findley,199 Iowa 782, 202 N.W. 831; McBain v. Hollowell, 202 Iowa 391, 210 N.W. 461; Furey v. Hollowell, 203 Iowa 376, 212 N.W. 698; Conkling v. Hollowell, 203 Iowa 1374, 214 N.W. 717; Hallway v. Byers, 205 Iowa 936, 218 N.W. 905.
Perhaps it should be stated that upon the merits the several judgments were properly entered. The demurrer was properly sustained and the record presents no reversible error. To discuss and dispose separately of each proposition urged in argument would be of no avail to appellant and add nothing to the conclusion reached. — Affirmed.
MITCHELL, C.J., and CLAUSSEN, ANDERSON, and KINTZINGER, JJ., concur.